Citation Nr: 0333873	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  02-18 438	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for purposes of entitlement to Department of 
Veterans Affairs (VA) death benefits.



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel






INTRODUCTION

The veteran had active service from May 1959 to May 1963.  he 
died in November 1997.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from decisions by the Waco, Texas, Regional Office 
(RO). 

In light of the decision below, the Board refers the matter 
of entitlement to VA death benefits to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The veteran and the appellant married in June 1991 and 
separated in early 1997; they did not finalize a divorce.

2.  The appellant did not live with the veteran continuously 
from the date of marriage to the date of the veteran's death.

3.  The separation of the veteran and the appellant was the 
veteran's actions alone; thus, VA deems that the appellant 
continuously cohabited with the veteran even though a 
separation occurred prior to his death.  





CONCLUSION OF LAW

The appellant may be recognized as the veteran's surviving 
spouse for purposes of entitlement to VA death benefits.  38 
U.S.C.A. § 101 (West 2002); 38 C.F.R. §§ 3.1, 3.50 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act (VCAA).  First, VA has a duty to notify the claimant and 
his/her representative, if represented, of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist 
the claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.  In this case, the appellant 
was not notified of VCAA with regard to the issue on appeal; 
however, her claim is being granted.  Thus, any deficiencies 
with regard to VCAA are not prejudicial.  

The law provides that a spouse is a person of the opposite 
sex who is a husband or wife.  38 U.S.C.A. § 101(31); 38 
C.F.R. § 3.50(c).  A wife is a person whose marriage to the 
veteran meets the requirements of 38 C.F.R. § 3.1(j). 38 
C.F.R. § 3.50(a).  For VA benefits purposes, a marriage means 
a marriage valid under the law of the place where the parties 
resided at the time of marriage, or the law of the place 
where the parties resided when the right to benefits accrued.  
38 C.F.R. § 3.1(j).  

Additionally, 38 U.S.C.A. § 101(3) states that the term 
"surviving spouse" means a person who was the spouse of a 
veteran at the time of the veteran's death, and who lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death (except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse) and who has 
not remarried or (in cases not involving remarriage) has not 
since the death of the veteran lived with another person and 
held himself or herself out openly to the public to be the 
spouse of such other person.

In addition, the United States Court of Appeals for Veterans 
Claims ("the Court") has held that 38 U.S.C.A. § 101(3) and 
38 C.F.R. § 3.50(b)(1) have set forth a two-part test to 
determine whether a spouse can be deemed to have continuously 
cohabited with a veteran even if a separation has occurred.  
Gregory v. Brown, 5 Vet. App. 108 (1993).  First, the spouse 
must be free of fault in the initial  separation.  Second, 
the separation must have been procured by the veteran or due 
to his misconduct.  The Court found that the "without fault" 
requirement of the law was not a continuing one.  Rather, 
although acts subsequent to the separation may in certain 
cases be relevant evidence, the finding of fault or without 
fault is to be determined on the basis of an analysis of the 
conduct at the time of separation.

The appellant's claim was denied by the RO on the basis that 
she and the veteran did not meet the requirement of 
continuous cohabitation prior to his death.  

The veteran and the appellant married in June 1991.  They had 
a child together thereafter.  According to medical records of 
the veteran, the veteran suffered from a psychotic disorder, 
not otherwise specified.  In May and June 1997, he was 
treated for this psychiatric disorder.  The records reflect 
that the disorder was active and was manifested by delusions 
and otherwise psychotic behavior.  The veteran was seeking to 
kill himself because he thought that the Government was 
attacking him with chemical and biological weapons.  He also 
stated that the Government wanted him to be like Jesus 
Christ.  He further indicated that he was supposed to be the 
Son of God, a product of the Immaculate Conception.  He 
stated that he was the only sane person in the world, he knew 
that the world was coming to an end, and humans would become 
extinct.  He believed that the Government was blocking his 
access to convenient stores.  He related that the Government 
had planted a listening device in his left ear to hear what 
people were telling him.  With regard to the appellant, he 
indicated that she had kicked him out of the house 4 months 
ago and would not let him return.  It was his belief that the 
appellant, his parents, and his siblings were in league with 
the devil or the boogeyman and that he was from the 
boogeyman, but not one of them.  He indicated that the 
appellant sold him out to the boogeyman.  The medical records 
describe many other bizarre statements made by the veteran.  
His global assessment of functioning (GAF) was 20.  

According to the Certificate of Death, the veteran died in 
November 1997.  

Also contained in the medical records is a physician's report 
that the appellant reported that she kicked the veteran out 
of the house because he was being irritable, angry, verbally 
aggressive, and was having mood swings.  She felt like he was 
losing his mind.  She kicked him out of the house for the 
safety of herself and her young daughter.  

In correspondence of record, the appellant maintains that the 
veteran was delusional before he died and had become violent 
toward her and her child.  She related that the veteran 
believed that the Government was planning to hurt or kill 
him.  With regard to their marriage, she indicated that she 
and the veteran were separated several times, but not because 
she ever left him, but because of the veteran's mental 
disorder.  He would take off and would be gone from days to 
months at a time.  However, when he returned, they would 
again live as husband and wife.  The appellant submitted a 
statement from the local judge and sheriff who indicated that 
the veteran and the appellant had held themselves out to the 
public as husband and wife.  The judge also indicated that 
the veteran would leave their town for various reasons, but 
would always return.  

The records shows that the appellant did not live with the 
veteran continuously from the date of marriage to the date of 
the veteran's death.  The medical records show that they were 
separated in early 1997.  However, this separation was not 
due to fault on the part of the appellant.  Rather , it was 
due to psychotic behavior on the part of the veteran.  
Whether the veteran left on his own accord or whether she 
asked him to leave, either way, the separation was not her 
fault.  The veteran was becoming increasingly psychotic with 
bizarre delusions.  He also expressed angry and violent 
ideation.  He eventually killed himself.  The appellant's 
contentions are credible and are supported by the rest of the 
record.  Therefore, the fault of the separation was the 
veteran's alone and was due to his misconduct.  Thus, VA 
deems that the appellant continuously cohabited with the 
veteran even though a separation occurred prior to his death.  
See Gregory.  The appellant was the veteran's spouse when he 
died, she did not remarry thereafter, and she did not hold 
herself out openly to the public to be the spouse of such 
other person.

In sum, there is some evidence, from the veteran, that he was 
kicked out by his spouse.  However, this informant also 
reported that he was the Son of God, that the world was 
coming to an end, that he was the only sane person and that 
he was of the boogey man.  Due to the veteran's mental state, 
his assertion of being kicked out (presumably without cause) 
is of lessened probative value.

In light of the foregoing, the appellant may be recognized as 
the veteran's surviving spouse for purposes of entitlement to 
VA death benefits.  

ORDER

The appellant may be recognized as the veteran's surviving 
spouse for purposes of entitlement to VA death benefits.


	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



